                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )      No. 19-03167-01-CR-S-RK
                                                     )
CARL D. JACKSON,                                     )
                                                     )
               Defendant.                            )

                                             ORDER

       Before the Court is Defendant’s Motion for Release from Custody. (Doc. 29.) On January

8, 2020, the undersigned found by clear and convincing evidence that Defendant presents a danger

to the community and ordered his pretrial detention without bail. (Doc. 24.) Defendant is currently

detained at the Greene County Jail awaiting trial.

       The undersigned has reviewed Defendant’s motion, the Pretrial Services Report (doc. 9),

the Government’s Suggestions in Opposition (doc. 31) and Defendant’s medical records submitted

in support (doc. 32-1).      Defendant alleges he is at heightened risk of contracting the

coronavirus/COVID-19 while in custody “due to his age, 67 years old, a diminished lung capacity,

due to COPD, and heart issues, and due to the conditions at the Greene County Jail, which is

overcrowded and ill-equipped to handle a pandemic.” (Doc. 29 at 1.) However, the medical

records submitted, for three office visits on June 20, 2019, July 29, 2019 and August 29, 2019, do

not support his assertions regarding his health. At all three office visits, Defendant’s pulse

oximetry was measured at 99% on room air and his heart showed a regular rate and rhythm.

Although his lungs showed “diminished breath sounds” on June 20 and August 29, they were

“otherwise clear” and he displayed no undue shortness of breath or wheezing. Furthermore, the
records show no history or diagnosis of any chronic lung or heart impairments, nor did Defendant

raise any such complaints or concerns at any of the office visits. The undersigned also notes that

Defendant was an everyday smoker, an issue he should not be facing while detained.

       Accordingly, while recognizing Defendant’s concerns, the undersigned does not find a

compelling basis for the relief requested. Therefore, for the reasons set forth above and in the

Government’s response, and in light of Defendant’s danger to the community, Defendant’s Motion

for Release from Custody is DENIED.

       IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: April 6, 2020




                                                2
